ORDER

PER CURIAM.
Defendant Cornelius Jones (“Jones”) appeals from the trial court’s judgment entered upon his conviction by a jury of possession of a controlled substance, in violation of Section 195.202, RSMo 2000. Jones was sentenced to probation for three years with a suspended execution of sentence of five years imprisonment.
On appeal, Jones argues the trial court erred in: (1) denying his motion to suppress and in admitting testimony and evidence at trial regarding cocaine base seized from him because it was seized as a result of an illegal arrest; (2) allowing the State to cross-examine him about his failure to tell someone he had been framed prior to trial because the questions were attempting to use his post-arrest silence to impeach him; and (3) sustaining the State’s objection to defense counsel’s comment during closing argument on the State’s failure to call as a witness one of the police officers who was at the scene of the crime.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no prece-dential value. Judgment affirmed pursuant to Rule 30.25(b).